United States Court of Appeals
                        For the First Circuit


Nos. 19-1787
     19-1900

  MARK ANTHONY REID; ROBERT WILLIAMS, on behalf of himself and
   others similarly situated; LEO FELIX CHARLES, on behalf of
             himself and others similarly situated,

               Petitioners, Appellants/Cross-Appellees,

                                  v.

CHRISTOPHER J. DONELAN, Sheriff, Franklin County, Massachusetts;
 LORI STREETER, Superintendent, Franklin County Jail & House of
    Correction; THOMAS M. HODGSON, Sheriff, Bristol County,
   Massachusetts; JOSEPH D. MCDONALD, JR., Sheriff, Plymouth
  County, Massachusetts; STEVEN W. TOMPKINS, Sheriff, Suffolk
  County, Massachusetts; ALEJANDRO MAYORKAS, Secretary of the
  Department of Homeland Security; DENIS C. RIORDAN, Director,
Immigration and Customs Enforcement Boston Field Office; MERRICK
B. GARLAND, Attorney General; JEAN KING, Acting Director of the
 Executive Office for Immigration Review; EXECUTIVE OFFICE FOR
IMMIGRATION REVIEW; DAVID DUBOIS, Sheriff, Strafford County, New
   Hampshire; CHRISTOPHER BRACKETT, Superintendent, Strafford
 County House of Corrections; TAE D. JOHNSON, Acting Director,
              Immigration and Customs Enforcement,

               Respondents, Appellees/Cross-Appellants.


                             ERRATA SHEET

     The opinion of this Court issued on October 26, 2021 is
amended as follows:

    On page 5, line 22, "shall" is replaced with "should"